The opinion of the court was delivered by
Potts, J.
If the charge in this state of demand had been for medicine alone, it might have been sufficient, though the kind and quantity were not specified. But every charge is for “visit,” as well as medicine, and the one is inseparably blended with the other throughout. To raise a legal liability or implied assumpsit, a consideration to which the law attaches a value must he shown in the absenee of an express .contract. A visit has no legal value in itself, unless it be paid for some beneficial purpose. In this case it is probable the plaintiff is a physician, and, as such, visited the defendant, at, his request, and prescribed for him or his family. But this, if so, should have appeared. We cannot presume it.
The judgment is reversed.